The IAS Court properly rejected defendants’ invocation of the parol evidence rule to bar the first three causes of action, where, on this motion addressed to the sufficiency of the pleading in which the allegations are to be given their most favorable intendment (see, Four Seasons Hotels v Vinnik, 127 AD2d 310, 318), it was not clear that the parties intended their writing to constitute their entire agreement. A claim for recovery of commissions based on an oral agreement was stated; leave to replead was properly granted to rectify the unartful drafting of the causes of action (CPLR 3211 [e]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3211:64). Concur — Milonas, J. P., Sullivan, Wallach, Tom and Mazzarelli, JJ.